B20-33277                           RJL\alb                                01/24/2020

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION - CANTON


IN RE:                                     )     CHAPTER 13
                                           )
JOHN R. NEWMAN                             )     CASE NO. 20-60031
SHIRLEY C. NEWMAN                          )
                                           )     JUDGE RUSS KENDIG
      Debtors                              )
                                           )     OBJECTION TO CONFIRMATION
                                           )     OF THE CHAPTER 13 PLAN
                                           )
                                           )     ** PROPERTY ADDRESS
                                           )     1001 Ridgecrest
                                           )     Alamogordo, New Mexico 88310



      Now comes BANK OF AMERICA, N.A. a creditor herein holding a

secured   claim      on    the   residence         of   the   debtor   and     hereafter,

pursuant to 11 U.S.C., Section 1324 objects to the confirmation of

the within Chapter 13 plan for the reasons set forth:

      1. The debtors are in possession and use of the property and

are   unable    or   have    not   been        given    adequate   protection      against

further deterioration or depletion of the property which is secured

by the mortgage of Bank of America, N.A., including but not limited

to the payment of real estate taxes and maintenance of adequate

insurance.

      2. There is no equity in the real estate which is secured by

the mortgage of Bank of America, N.A., or, if there is equity, it

is of insignificant value.




20-60031-rk    Doc 15     FILED 01/24/20       ENTERED 01/24/20 14:03:13     Page 1 of 4
     3.   Creditor is not provided for in the Chapter 13 Plan.

     4.   The   Objection     that      is   raised   herewith    is   a    standing

Objection     and   shall   continue     with   reference    to   the      currently

proposed plan and any subsequently modified plan or plans.

     WHEREFORE, Creditor prays that this Court deny confirmation of

the Debtor(s) proposed Chapter 13 Plan.




                                     /s/ Richard J. LaCivita
                                     Reimer Law Co.
                                     Cynthia A. Jeffrey #0062718
                                     Edward A. Bailey #0068073
                                     Richard J. LaCivita #0072368
                                     30455 Solon Road
                                     Solon, Ohio 44139
                                     Phone No. 440-600-5500
                                     Fax No. 440-600-5521
                                     rlacivita@reimerlaw.com




20-60031-rk   Doc 15   FILED 01/24/20    ENTERED 01/24/20 14:03:13     Page 2 of 4
                                        Notice

     Parties     in    interest   shall      take   notice   that    the    within

Objection of BANK OF AMERICA, N.A. to confirmation of Chapter 13

Plan shall come on for hearing on the 25th day of March, 2020 at

2:00 p.m., in conjunction with the 1st meeting of creditors in the

within matter.




                                   /s/ Richard J. LaCivita
                                   Reimer Law Co.
                                   Cynthia A. Jeffrey #0062718
                                   Edward A. Bailey #0068073
                                   Richard J. LaCivita #0072368
                                   30455 Solon Road
                                   Solon, Ohio 44139
                                   Phone No. 440-600-5500
                                   Fax No. 440-600-5521
                                   rlacivita@reimerlaw.com




20-60031-rk   Doc 15   FILED 01/24/20    ENTERED 01/24/20 14:03:13   Page 3 of 4
                          CERTIFICATE OF SERVICE

I certify that on January 14, 2020, a true and correct copy of
the Objection to Confirmation was served:

Via the Court’s Electronic Case Filing System on these entities
and individuals who are listed on the court’s Electronic Mail
Notice List:

Office of the U.S. Trustee at (Registered address)@usdoj.gov

Dynele Schinker-Kuharich on behalf of the Chapter 13 Trustee's
     office    DLSK@Chapter13Canton.com

Debra E. Booher, Esq. on behalf of John R. Newman, Debtor
     charlotte@bankruptcyinfo.com

And by regular U.S. mail, postage prepaid, to:

John R. Newman
Shirley C. Newman, Debtors
1206 Park Avenue, SW
Canton, OH 44706

Otero County Treasurer
1000 New York Ave Ste 101
Alamogordo, NM 88310



                                /s/ Richard J. LaCivita
                                Reimer Law Co.
                                Cynthia A. Jeffrey #0062718
                                Edward A. Bailey #0068073
                                Richard J. LaCivita #0072368
                                30455 Solon Road
                                Solon, Ohio 44139
                                Phone No. 440-600-5500
                                Fax No. 440-600-5521
                                rlacivita@reimerlaw.com




20-60031-rk   Doc 15   FILED 01/24/20   ENTERED 01/24/20 14:03:13   Page 4 of 4
